                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON



 2                                                                      Aug 19, 2019
                                                                            SEAN F. MCAVOY, CLERK
 3                            UNITED STATES DISTRICT COURT
 4                           EASTERN DISTRICT OF WASHINGTON

 5
     ARON J.,                                         No. 1:19-CV-3006-JTR
 6
 7                           v.                       ORDER GRANTING STIPULATED
 8                                                    MOTION FOR REMAND
     ANDREW M. SAUL,                                  PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                           OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                      Defendant.
12
13            BEFORE THE COURT is the parties’ stipulated motion to remand the

14   above-captioned matter to the Commissioner for additional administrative

15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 17.

16   Attorney D. James Tree represents Plaintiff; Special Assistant United States

17   Attorney Joseph J. Langkamer represents Defendant. The parties have consented

18   to proceed before a magistrate judge. ECF No. 5. After considering the file and

19   proposed order, IT IS ORDERED:

20            1.       The parties’ Stipulated Motion for Remand, ECF No. 17, is

21   GRANTED. The above-captioned case is REVERSED and REMANDED to the

22   Commissioner of Social Security for further administrative proceedings pursuant to

23   sentence four of 42 U.S.C. § 405(g).

24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1         On remand, the administrative law judge (ALJ) will hold a de novo hearing
 2   and issue a new decision. The ALJ shall: (1) reevaluate Plaintiff’s symptom
 3   allegations; (2) reevaluate the medical evidence; (3) reevaluate Plaintiff’s residual
 4   functional capacity; and (4) if necessary, obtain updated vocational evidence.
 5   Plaintiff may present additional testimony and submit additional evidence.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, and the
 8   pending motion to extend social security deadlines, ECF No. 15, are STRICKEN
 9   AS MOOT.
10         4.     An application for attorney fees and costs may be filed by separate
11   motion.
12         The District Court Executive is directed to enter this Order, forward copies
13   to counsel, and CLOSE THE FILE.
14         DATED August 19, 2019.
15
16                                _____________________________________
                                            JOHN T. RODGERS
17                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
